Citation Nr: 1535945	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for pulmonary emboli residuals of histiocytic lymphoma. 

2.  Entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the right lower extremity as a residual of histiocytic lymphoma. 

3.  Entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity as a residual of histiocytic lymphoma. 

4.  Entitlement to an initial rating in excess of 20 percent for gastrointestinal residuals of histiocytic lymphoma.

5.  Entitlement to an initial compensable rating for residual scars of histiocytic lymphoma.

6.  Entitlement to an effective date earlier than August 31, 2000, for the award of service connection for pulmonary embolism, status post inferior vena cava filter placement.
7.  Entitlement to an effective date earlier than August 31, 2000, for the award of service connection for venous insufficiency of the right lower extremity.

8.  Entitlement to an effective date earlier than August 31, 2000, for the award of service connection for venous insufficiency of the left lower extremity.

9.  Entitlement to an effective date earlier than August 31, 2000, for the award of a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1964 to December 1966, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in June 2014, which granted a Joint Motion for Remand and vacated an April 2013 Board decision as to the increased rating issues on appeal and remanded the case for additional development.  Those issues were remanded for additional development in November 2014.

The gastrointestinal residuals of histiocytic lymphoma issue initially arose from a November 2001 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2003 rating decision granted an increased 20 percent rating.  The Court, in June 2011, granted a joint motion for remand vacating a December 2010 Board decision as to entitlement to a rating in excess of 20 percent for gastrointestinal residuals of the histiocytic lymphoma.  

An October 2012 rating decision granted service connection for pulmonary embolism, rated 60 percent, effective August 31, 2000; for venous insufficiency of the right and left lower extremity, each rated 40 percent, effective August 31, 2000; for residual surgical scar status post Billroth I antrectomy with vagotomy (subtotal gastric resection) and gastrointestinal impairment, rated 0 percent, effective September 30, 1995; and for residual surgical scar status post IVC placement right upper anterior chest, rated 0 percent, effective August 31, 2000.  The April 2013 Board decision and subsequent June 2014 Court order and November 2014 Board remand, addressed the increased rating appeal to residuals scars as one issue.  Additionally, the October 2012 rating decision found clear and unmistakable error in the November 2001 and January 2003 rating decisions as to the award of service connection for gastrointestinal residuals of histiocytic lymphoma, and granted an earlier effective date of September 30, 1995.  

A statement of the case addressing the issues of entitlement to earlier effective dates was issued in February 2015.  The Veteran perfected his appeal as to those issues in May 2015 and requested that the issues be transferred to the Board for appellate review.

On June 1, 2015, the Board notified the Veteran and his attorney that he had 90 days to submit additional evidence in support of his appeal.  As no subsequent evidence was received, the Board finds that the issues listed on the title page of this decision have been adequately developed for appellate review.





FINDINGS OF FACT

1.  The Veteran's gastrointestinal residuals of histiocytic lymphoma of the stomach are manifested by no more than mild postgastrectomy syndrome without evidence of moderate postgastrectomy syndrome with frequent episodes of epigastric disorders, less than severe, and characteristic mild circulatory symptoms after meals with diarrhea and weight loss. 

2.  The Veteran's pulmonary emboli residuals of histiocytic lymphoma of the stomach are manifested by no more than pulmonary vascular disease following inferior vena cava surgery in 1980 without evidence of pulmonary hypertension or right ventricular dysfunction. 

3.  The Veteran's chronic venous insufficiency of the right lower extremity is manifested by no more than persistent edema and stasis pigmentation or eczema with or without intermittent ulceration. 

4.  The Veteran's chronic venous insufficiency of the left lower extremity is manifested by no more than persistent edema and stasis pigmentation or eczema with or without intermittent ulceration. 

5.  The Veteran's residual scars of histiocytic lymphoma of the stomach are manifested by no more than superficial scars that are not deep or unstable, not tender on examination, cause no limitation of function, and are less than areas of 144 square inches or 929 square centimeters. 

6.  The Veteran did not appeal a May 1982 rating decision denying entitlement to service connection for blood clots in the left lung, and the evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior to August 31, 2000, as to the issue of entitlement to service connection for pulmonary embolism, status post inferior vena cava filter placement.

7.  The evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior to August 31, 2000, as to the issue of entitlement to service connection for venous insufficiency of the right or left lower extremity.

8.  The Veteran is not shown to have been unemployable solely as a result of his service-connected disabilities prior to August 31, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for gastrointestinal residuals of histiocytic lymphoma of the stomach have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, 4.117 Diagnostic Codes 7308, 7715 (2014). 

2.  The criteria for an initial rating in excess of 60 percent for pulmonary emboli residuals of histiocytic lymphoma of the stomach have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.97, 4.117 Diagnostic Codes 6817, 7715 (2014). 

3.  The criteria for an initial rating in excess of 40 percent for chronic venous insufficiency of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, 4.117 Diagnostic Codes 7121, 7715 (2014). 

4.  The criteria for an initial rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, 4.117 Diagnostic Codes 7121, 7715 (2014).

5.  The criteria for an initial compensable rating for residual scars of histiocytic lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.117, 4.118 Diagnostic Codes 7715, 7801, 7802, 7803, 7804, 7805 (as in effect for claims filed prior to October 23, 2008). 

6.  The criteria for an effective date earlier than August 31, 2000, for service connection for pulmonary embolism, status post inferior vena cava filter placemen, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

7.  The criteria for an effective date earlier than August 31, 2000, for service connection for insufficiency of the right lower extremity, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

8.  The criteria for an effective date earlier than August 31, 2000, for service connection for venous insufficiency of the left lower extremity, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

9.  The criteria for an effective date earlier than August 31, 2000, for the award of TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims including by correspondence dated in December 2004.  The Board notes that the issues on appeal arose from rating decisions establishing service connection and that the Veteran has not asserted that the notice provided was inadequate.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all laws and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Factual Background

The service medical records are negative for complaint, treatment, or diagnosis related to lymphoma, pulmonary embolism, or venous insufficiency of the lower extremities.  In a December 1966 report of medical history, the Veteran denied having or having ever had stomach trouble.  A December 1966 separation examination revealed normal clinical ratings of the lungs and chest, abdomen and viscera, and skin.  Records show that the Veteran served in the Republic of Vietnam from January 1966 to December 1966.

Private treatment records dated in August 1980, but received by VA in 2007, show the Veteran had a five year history of peptic ulcer disease and underwent insertion of an inferior vena cava (IVC) umbrella for gastrointestinal bleed and pulmonary embolus.  

VA treatment records show the Veteran underwent a Billroth I procedure and vagotomy in January 1981 for peptic ulcer disease and was subsequently found to have histiocytic lymphoma.  A November 1981 hospital discharge report included diagnoses of histiocytic lymphoma of the stomach, now in remission, status post Billroth I and vagotomy in January 1981, status post partial radiation therapy, and status post six courses of chemotherapy, peptic ulcer disease, chronic gastritis, and iron deficiency anemia.  It was noted that the Veteran was asymptomatic except for occasional indigestion and gas.  

In February 1982, the Veteran requested entitlement to service connection for cancer of the stomach and blood clots to the left lung.  He asserted the disorders were incurred as a result of herbicide exposure during serviced in Vietnam.  

A May 1982 rating decision conceded herbicide exposure, but denied entitlement to service connection for carcinoma of the stomach and blood clots in the left lung.  It was noted that no causal relationship had been established between herbicide exposure and the claimed disorders.  

SSA records show disability benefits were awarded effective from August 1980.  A January 1988 report noted a primary diagnosis of status post lymphoma of the stomach and a secondary diagnosis of chronic venous stasis of the lower extremities.

In correspondence received by VA on September 30, 1996, the Veteran requested entitlement to service connection for non-Hodgkin's lymphoma.  He asserted the disorder developed as a result of herbicide exposure.

SSA records include a January 1997 medical report noting the Veteran began having peptic ulcers in 1975 and had a hemorrhage in 1980 with a pulmonary embolism requiring a transvenous umbrella implantation.  It was noted he underwent a partial gastrectomy and vagotomy in February 1981 and during the procedure was found to have histocytic lymphoma in addition to the peptic ulcers.  The examiner noted he complained of lower extremity edema and discomfort with occasional bleeding lesions of the lower extremities, and that he reported frequent indigestion and postprandial epigastric pain.  It was further noted that he thought his exposure to herbicides was the cause of many of his problems.  The examiner provided diagnoses including mild to moderate lower extremity venous insufficiency and a history of histocytic lymphoma with subsequent Billroth II antrectomy and vagotomy and residual reflux esophagitis.  The examiner stated the Veteran could stand for at least two hours in a work day and sit for about six hours in a work day.

A March 1997 rating decision denied service connection for non-Hodgkin's lymphoma due to herbicide exposure.  It was noted that a diagnosis of non-Hodgkin's lymphoma had not been provided.

In correspondence received by VA on August 31, 2000, the Veteran, in essence, requested that the service connection claim for non-Hodgkin's lymphoma be reopened.  He noted he had completed chemotherapy in October 1981.  He reported that he had been totally disabled since 1981.

In correspondence received by VA on December 17, 2000, the Veteran asserted that he had numerous problems as a direct result of surgery in 1981, including blood clots.  In an April 2000 statement, he requested service connection be established for gastric resection as a result of non-Hodgkin's lymphoma.  He stated he took medication for that disorder daily and that he experienced pain and his stomach was always upset.  

VA digestive examination in May 2001 found a diagnosis of non-Hodgkin's lymphoma was shown by the evidence of record and that an April 2001 examination by an oncologist revealed he had been free of symptoms of recurrence.  It was noted that the Veteran's weight had been stable.  There was no evidence of fever or night sweats.  His appetite had been excellent and he moved his bowels regularly.  His weight was 272 pounds.  The abdomen was soft and nontender, with no palpable mass and the bowel sounds were present.  There was 1-2+ pitting edema over the shin area and the Veteran was noted to have worn stockings since he had a blood clot in his chest.  The examiner noted a 24 centimeter abdominal scar that was healed and non-tender.

On VA lymphatic disorders examination in November 2002, the Veteran denied recent fevers except those associated with kidney infections and denied recent sweating.  He complained of excessive gas build-up and mild epigastric pain after meals, occurring almost every time he ate, lasting a few minutes and improved with antacids.  He reported he regurgitated food at night if he lay flat after eating.  He stated that he had occasional nausea, but denied vomiting, abdominal cramps or colic, hypoglycemic, or circulatory disturbance after meals.  He described mild dyspnea on exertion which seemed chronic and stable.  He also reported regular bowel movements.  On physical examination, his weight was 268 pounds.  His abdomen was obese, soft, with epigastric tenderness but no rebound tenderness, no rigidity, no peritoneal signs, no obvious signs of weight gain or weight loss, and no obvious signs of anemia.  Bowel sounds were present.  Cardiovascular examination revealed regular rate and rhythm.  The examiner noted a healed, non-tender, 22 centimeter surgical scar in the midline veering to the left of the umbilicus.  Upper gastrointestinal series testing revealed gastroesophageal reflux disease (GERD) and a hiatal hernia.  The examiner noted that records seemed to indicate that the Veteran's pulmonary embolism was related to lymphoma, probably through a hypercoagulable state.  

In the February 2003 substantive appeal, the Veteran perfected an appeal as to entitlement to a rating in excess of 20 percent for histiocytic lymphoma of the stomach and status post Billroth I procedure.  He also asserted that he had excessive scar tissue.  In an October 2004 brief the Veteran's representative asserted that the placement of a Greenfield filter in the vein was an anti-embolism prophylactic analogous to the actual ingestion of a medication.

On VA respiratory diseases/miscellaneous examination in April 2005 the Veteran complained of daily nausea, and vomiting two times per week.  He also reported intermittent periumbilical abdominal pain, occurring two to three times per week, lasting ten minutes, sometimes occurring after meals.  He stated he had daily indigestion, and that when he lay down at night after eating, food came up his throat with associated heartburn, occurring almost every night.  He also complained of excessive gas build-up.  He reported regular bowel movements.  He denied hypoglycemic reactions after meals, abdominal colic, cramps, dysphagia, fevers, and night sweats.  He denied episodes of pulmonary embolism or blood clots, hypertension, heart disease, congestive heart failure, or myocardial infarction.  He reported dyspnea on exertion that had been occurring for many years and seemed stable.  He reported symptoms in the lower extremities over the past four months including pain and swelling, precipitated with prolonged standing and aggravated by prolonged driving.  He indicated the swelling and pain resolved completely with elevation of the legs, but reported he had to rest after walking half a block.  He explained that a scar in the anterior abdominal wall from gastric surgery in 1981 was not actually bothering him.  

On physical examination, his weight was 263 pounds.  He reported intentional weight loss but that he had regained the weight.  There were no general signs of anemia or weight loss.  Abdominal examination revealed a soft, non-tender abdomen with positive bowel sounds.  Cardiovascular examination revealed a regular rate and rhythm.  Upper gastrointestinal series testing revealed a hiatal hernia and GERD which cleared well.  Lab work showed mild elevation in the sedimentation rate and a slight decrease in the white blood cell count, of uncertain etiology or clinical significance.  There was trace edema to the lower extremities without foot ulcers.  There was a healed surgical scar to the anterior abdominal wall.  It was 22 centimeters long and 9 millimeters at the widest point.  It was darker in color that the rest of the skin and was slightly thickened and elevated.  There was no depression of the scar and it was non-tender.  The scar was described as superficial and stable and non-adherent.  It was noted he used medications including cimetidine and hydrochlorothiazide (HCTZ).  The examiner noted that pulmonary function testing (PFT) was normal.  The examiner provided diagnoses including history of gastric non-Hodgkin's lymphoma, status post subtotal gastrectomy and chemotherapy and radiation therapy with residual gastrointestinal complaints; GERD and hiatal hernia; residual surgical scar; and history of pulmonary embolism, status post IVC filter placement with residuals.  It was noted records showed the Veteran's treatment for non-Hodgkin's lymphoma was completed in 1981 and that there had been no recurrence since then.  

A VA medical opinion based upon a review of the record in March 2009 found it was as least as likely as not that the Veteran's pulmonary embolism was secondary to a hypercoagulable state, secondary to histocytic lymphoma.  His lower extremity swelling and pain were as likely as not a residual of chronic venous insufficiency and status post IVC filter placement.  It was noted that during previous VA examinations the Veteran had denied hyperglycemia reactions and circulatory disturbance after meals.  

On VA examinations in May 2012, the Veteran denied lightheadedness, dizziness, sweats, tachycardia, headache, tremors, flushing, or hypoglycemic symptoms.  The examiner also noted he had denied hypoglycemic reactions and circulatory disturbances after meals during previous VA examinations, and found that there was no evidence of circulatory disturbance after meals.  A VA artery and vein conditions examination provided a diagnosis of venous insufficiency and noted symptoms including aching and fatigue in both legs after prolonged standing or walking, symptoms relieved by elevation of both extremities, symptoms relieved by compression hosiery bilaterally, persistent stasis pigmentation or eczema bilaterally, and persistent edema that was incompletely relieved by elevation of the extremities.  The examiner noted the Veteran was less likely able to perform jobs requiring prolonged standing or walking.  Respiratory conditions examination included a diagnosis of pulmonary embolism, beginning 1980.  It was noted a November 2009 chest X-ray revealed no acute cardiac or pulmonary abnormality and that a review of the record and physical examination revealed normal pulmonary function testing.  There was no report of cardiopulmonary complications such as cor pulmonale, right ventricle hypertrophy, or pulmonary hypertension.  There was no current use of anticoagulants.  The examiner found that the Veteran's current complaint of dyspnea with walking a half block was less likely due to his history of pulmonary embolism.

On scar examination, the examiner noted a residual gastrectomy scar to the truck was not painful.  It was noted the Veteran had a midline surgical scar, 22 centimeters by 1.5 centimeters, that was superficial and non-linear, veering to the left of the umbilicus.  There was a healed, 4.5 centimeter. linear scar related to inferior vena cava placement in the right upper anterior chest along the medical aspect of the right clavicle.  It was noted that the scars did not result in any limitation of function.  It was also noted that the Veteran denied pain or breakdown of skin.  The scars were slightly sensitive on palpation and deep pressure.  The examiner noted the superficial anterior trunk scars were approximately 33 centimeters squared.  The scars had no impact on his ability to work.  

VA treatment records show that records dated in March 2014 noted the Veteran denied any weight loss, fever, chills, fatigue, nausea, vomiting, heartburn, constipation, diarrhea, rectal bleeding, or melena.  There was no evidence of hypertension or cardiovascular disease.  An August 2014 report noted the Veteran used compression stockings, but that vascular studies were okay.  

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

Non-Hodgkin's Lymphoma

Under Diagnostic Code 7715 for rating non-Hodgkin's lymphoma, if the disease is inactive and not during a treatment phase, the disability is rated on the residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2014).  

In the instant case, the evidence shows that the Veteran's surgical and chemotherapy and radiation therapy for histiocytic lymphoma concluded in approximately 1981.  The evidence since that time reveals no recurrence of the histiocytic lymphoma. 

Gastrointestinal Residuals

The Veteran's gastrointestinal residuals of histiocytic lymphoma have been rated 20 percent under 38 C.F.R. § 4.114, Diagnostic Code 7308 (for postgastrectomy syndromes), effective since September 30, 1995.  Under Diagnostic Code 7308, for rating post-gastrectomy syndrome, a 20 percent rating is assigned for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms after meals or continuous mild manifestations.  A 40 percent rating is assigned for moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A maximum 60 percent rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2014).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114 (2014).

VA regulations provide that, for purposes of rating conditions 38 C.F.R. § 4.114, the term substantial weight loss means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term minor weight loss means a loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term inability to gain weight means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Baseline weight means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2014). 

Based upon the evidence of record, the Board finds that Veteran's gastrointestinal residuals of histiocytic lymphoma of the stomach are manifested by no more than mild postgastrectomy syndrome without probative evidence of moderate postgastrectomy syndrome with frequent episodes of epigastric disorders, less than severe, and characteristic mild circulatory symptoms after meals with diarrhea and weight loss.  There is no competent evidence of circulatory symptoms after meals during the appeal period nor evidence of chronic diarrhea and weight loss as to warrant a disability rating in excess of 20 percent.  The evidence demonstrates the Veteran's highest weight during the appeal period was 272 pounds, and his lowest weight approximately 261 pounds without indication that any loss was a result of his service-connected disability.  In fact, it was characterized as intentional weight loss.  There is also no evidence of anemia or hypoglycemic symptoms during this period.  The May 2012 VA examiner's opinion that there was no evidence of circulatory disturbance after meals is persuasive.  Therefore, the Board finds that a disability rating in excess of 20 percent under Diagnostic Code 7308 is not warranted. 

The Board has considered other diagnostic codes for a higher alternative rating.  Specifically, the Board has considered the applicability of Diagnostic Code 7305 for peptic ulcer disease and Diagnostic Code 7346 for hiatal hernia.  As the evidence does not show anemia, weight loss (due to his gastrointestinal disability, as opposed to intentional weight loss), recurrent incapacitating episodes or persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health during the appeal period, the Board finds that a higher rating is not warranted.  

Therefore, as the preponderance of the evidence is against the claim for a rating in excess of 20 percent for gastrointestinal residuals of histiocytic lymphoma, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pulmonary Emboli

Under Diagnostic Code 6817, a 60 percent rating is assigned when there is chronic pulmonary thromboembolism requiring anticoagulant therapy, or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A 100 percent rating is assigned when there is primary pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  38 C.F.R. § 4.97, Diagnostic Code 6817 (2014).

The Veteran's pulmonary emboli residuals of his histiocytic lymphoma is rated 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6817 (for pulmonary vascular disease).  Based upon the evidence of record, the Board finds that the Veteran's pulmonary emboli residuals of histiocytic lymphoma of the stomach are manifested by no more than pulmonary vascular disease following inferior vena cava surgery in 1980 without evidence of pulmonary hypertension or right ventricular dysfunction.  Throughout the entire applicable appeal period, the evidence does not demonstrate the Veteran has primary pulmonary hypertension, right ventricular hypertrophy, cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale, so as to warrant a disability rating in excess of 60 percent.  The Veteran's pulmonary emboli residuals are consistent with the currently assigned 60 percent rating as the evidence shows that he has had inferior vena cava surgery.  

Based on the above evidence, the Board finds that a rating in excess of 60 percent under Diagnostic Code 6817 is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any rating greater than 60 percent, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Bilateral Lower Extremity Venous Insufficiency

The Veteran's chronic venous insufficiency of the right lower extremity is rated 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7121 (for post-phlebitic syndrome).  Under Diagnostic Code 7121, a 40 percent rating is assigned when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned when there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).

Based upon the evidence of record, the Board finds that the Veteran's chronic venous insufficiency of the right and left lower extremities are manifested by no more than persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  Throughout the entire applicable appeal period, the evidence demonstrates that the Veteran has had persistent edema of the bilateral lower extremities.  However, there is no evidence during this period demonstrating that the Veteran has persistent ulceration of either lower extremity.  There is no present evidence of ulceration to either lower extremity.

Therefore, the Board finds that a rating in excess of 40 percent under Diagnostic Code 7121 is not warranted for chronic venous insufficiency of either lower extremity.  The Board finds that the preponderance of the evidence is against the claim for increased rating and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residual Scars

The Veteran's residual scars of histiocytic lymphoma are rated 0 percent under 38 C.F.R. § 4.118, Diagnostic Code 7802.

The regulations for the rating of skin disabilities were revised effective October 23, 2008.  73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The revised provisions are applicable only to claims received on or after October 23, 2008.  However, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  In no case will any such award be effective before October 23, 2008. 

Prior to October 23, 2008, under Diagnostic Code 7802, a 10 percent rating was assigned for scars, other than head, face, or neck, that were superficial and that did not cause limited motion, and that involved an area or areas of 144 square inches (929 square centimeters) or greater.  Scars in widely separated areas, as on two or more extremities or  on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008).

Under Diagnostic Code 7804, a 10 percent rating was assigned for superficial scars that were painful on examination.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

Under the revised regulations effective October 23, 2008, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating for an area or areas exceeding 6 square inches (39 square centimeters) and a 20 percent rating for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (effective October 23, 2008).

Under Diagnostic Code 7802, a 10 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear and that involve an area or areas of 144 square inches (929 square centimeters) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate rating for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate rating based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate rating based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate ratings.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7802 (effective October 23, 2008).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is added to the rating based on the total number of unstable or painful scars.  Scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an rating under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are rated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective October 23, 2008).

Based upon the evidence of record, the Board finds the Veteran's residual scars of histiocytic lymphoma of the stomach and status post IVC placement right upper anterior chest are manifested by no more than superficial scars that are not deep or unstable, not tender on examination, cause no limitation of function, and are less than areas of 144 square inches or 929 square centimeters.  The Board has considered whether there is any schedular basis for granting a compensable rating for the service-connected scars, but has found none.  In particular, there is no medical evidence that the scars are deep, unstable, painful, cause limited motion, or encompass an area of 144 square inches (299 square centimeters) or greater.  Although the Veteran indicated at the May 2012 VA examination that the scar in the right upper anterior chest was slightly sensitive on palpation, there was no indication of demonstrable pain of the scar.  There has been no finding of limitation of function or pain on examination.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for scars, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a Veteran is entitled to extra-schedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of service-connected disabilities prior to August 31, 2000.  It is significant to note that service connection was not established for pulmonary embolism, status post inferior vena cava filter placement, or venous insufficiency, right and left lower extremities, prior to August 31, 2000, and that a TDIU has been established as of that date.  There is also no evidence of other related factors such as frequent periods of hospitalization due to service-connected disabilities at any time during the applicable appeal period.  Regarding the gastrointestinal residuals of histiocytic lymphoma, the Board notes that VA regulations provide that a single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with rating to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114 (2014).  While the record shows that the Veteran has had symptoms of gastrointestinal residuals subject to consideration under other applicable rating criteria, such as pyrosis and regurgitation, those symptoms fall squarely within the schedular criteria for rating gastrointestinal symptoms.  Therefore, referral for consideration of the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  A claim of entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a). 

The Board notes that the Veteran's combined service-connected disability rating prior to August 31, 2000, was 20 percent.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2014).  

A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).  Total disability ratings will be assigned when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2014).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).

In determining entitlement to a total disability rating based upon individual unemployability, neither nonservice-connected disabilities nor advancing age may be considered.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  A TDIU analysis must take into account the individual Veteran's education, training, and work history.  Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the Veteran has asserted that he is unemployable as a result of service-connected disabilities and that he has been totally disabled since 1981.  SSA records show he was awarded disability benefits effective from August 1980, with a primary diagnosis of status post lymphoma of the stomach and a secondary diagnosis of chronic venous stasis of the lower extremities.  A January 1997 SSA medical report noted the Veteran could stand for at least two hours in a work day and sit for about six hours in a work day.  The evidence shows that the Veteran's gastrointestinal residuals of histiocytic lymphoma of the stomach are manifested by no more than mild postgastrectomy syndrome and that his residual scar has no impact on employability.  Although his SSA disability determination noted he had been employed prior to 1981 as a factory worker and that he was believed to be unable to work due to venous insufficiency in the lower extremities, those are disabilities for which service connection was only established effective from August 31, 2000.  The Board finds, based upon the evidence of record, that the Veteran is not shown to have been unemployable solely as a result of his service-connected gastrointestinal residuals of the histiocytic and residual surgical scar status post Billroth I antrectomy with vagotomy (subtotal gastric resection) and gastrointestinal impairment prior to August 31, 2000.  Therefore, referral for consideration of the assignment of an extra-schedular TDIU rating is not warranted.

The preponderance of the evidence is against the assignment of any higher rating and the claims for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective Dates

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose.  Otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2014).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the United States Court of Appeals for Veterans Claims, or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2014).

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  Once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  A treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157 (2014).  

Failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537 (1999); 38 U.S.C.A. § 7104(a) (West 2014); Servello v. Derwinski, 3 Vet. App. 196 (1992).  However, the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In determining whether or not an earlier effective date is warranted, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997) (for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391 (1997) (the fact that appellant had previously submitted claim applications, which were denied, is not relevant to the assignment of an effective date based on a current application); Wright v. Gober, 10 Vet. App. 343 (1997) (application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition, the original condition and the secondary condition must receive identical effective dates.  38 C.F.R. § 3.310(a) (2014); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).  

In this case, the Veteran contends that earlier effective dates are warranted for service connection for residuals of a pulmonary embolism and venous insufficiency of the lower extremities from September 30, 1995, since these disabilities were established as secondary to residuals of service-connected histiocytic lymphoma.  The Veteran did not appeal a May 1982 rating decision denying entitlement to service connection for blood clots in the left lung and that decision is final.  The Veteran has not asserted that the decision involved CUE and the Board finds no indication of CUE in that determination.  Pulmonary embolism and venous insufficiency of the lower extremities are not presumptive herbicide diseases for VA compensation under 38 C.F.R. § 3.309(e) and no VA decision issued between September 25, 1985, and May 3, 1989, requires consideration of the provisions under 38 C.F.R. § 3.816 in this case.

The Board further finds that the evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior to August 31, 2000, as to the issues of service connection for pulmonary embolism, status post inferior vena cava filter placement; or venous insufficiency of the right or left lower extremities.  The Veteran is also not shown to have been unemployable solely as a result of service-connected disabilities prior to August 31, 2000.  Prior to August 31, 2000, the Veteran was service-connected for histiocytic lymphoma of the stomach with vagotomy and gastrointestinal impairment, and residuals scars, with a combined disability rating of 20 percent.  The Board finds that the evidence does not show that the Veteran had a pending claim for individual unemployability prior to August 31, 2000, or any pending claim for increased rating that would have resulted in adjudication of the issue of TDIU.

Therefore, the claims for entitlement to earlier effective dates must be denied.  The preponderance of the evidence is against those claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 60 percent for pulmonary emboli residuals of histiocytic lymphoma is denied. 

Entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the right lower extremity is denied. 

Entitlement to an initial rating in excess of 40 percent for chronic venous insufficiency of the left lower extremity is denied. 

Entitlement to an initial rating in excess of 20 percent for gastrointestinal residuals of histiocytic lymphoma is denied.

Entitlement to an initial compensable rating for residual scars of histiocytic lymphoma is denied.

Entitlement to an effective date earlier than August 31, 2000, for service connection for pulmonary embolism, status post inferior vena cava filter placement, is denied.

Entitlement to an effective date earlier than August 31, 2000, for service connection for venous insufficiency of the right lower extremity, is denied.

Entitlement to an effective date earlier than August 31, 2000, for service connection for venous insufficiency of the left lower extremity, is denied.

Entitlement to an effective date earlier than August 31, 2000, for the award of TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


